Citation Nr: 9924275	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  97-09 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from November 1965 to October 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
RO, which denied claims of service connection for psychiatric 
disability, including PTSD, and hypertension as secondary to 
service-connected ureterolithiasis.  This RO rating decision 
also denied a claim for an evaluation in excess of 10 percent 
for ureterolithiasis.  

It is noted that the veteran's sworn testimony was obtained 
at a personal hearing at the RO in July 1997, at which time 
the veteran and his represented specifically requested that a 
30 percent rating be assigned for service-connected 
ureterolithiasis.  The hearing officer's February 1998 
decision assigned the requested 30 percent evaluation, and 
notice of this action was issued in February 1998.  Both the 
veteran and his representative voiced no disagreement with 
the assignment, and all future correspondence was silent as 
to the matter.  Additionally, by the hearing officer's 
decision, service connection for hypertension was granted.  
In July 1999, the veteran withdrew his appeal for secondary 
service connection for hypertension.  At that time, his 
representative specifically identified the sole remaining 
issue on appeal as service connection for psychiatric 
disability.  Accordingly, only the claim of service 
connection for psychiatric disability remains before the 
Board.  


REMAND

The Board notes that, while recently prepared supplemental 
statements of the case refer to the claim on appeal as 
entitlement to service connection for PTSD, the veteran's 
claim was initially adjudicated in January 1997 as a claim of 
service connection for psychiatric disability claimed as PTSD.  
What is significant about the manner of adjudication is the 
fact that the RO specifically considered psychiatric 
disability other than PTSD, as well as PTSD.  Indeed, the RO's 
rating decision included a finding that "[t]here [was] no 
evidence that the diagnosed psychiatric condition developed 
during service, or as a result of service."  It appears from 
a review of the record that the psychiatric condition the RO 
referred to was an anxiety disorder.  (This same finding was 
made in a March 1997 statement of the case.)

The salient point to be made about the way in which the RO 
developed the issue for appellate review is that more than 
service connection for PTSD is now for consideration.  Indeed, 
when the veteran was examined by VA in November 1996, the 
examiner opined that an anxiety disorder may have been 
precipitated or aggravated by the death of the veteran's 
father while the veteran was on active military duty.  
Additionally, private medical evidence has been presented to 
support the veteran's position that he has symptoms consistent 
with PTSD due to specific in-service stressors.  

Given the evidence described above, the Board finds that the 
veteran's claim of service connection for psychiatric 
disability is well grounded.  38 U.S.C.A. § 5107 (West 1991).  
Consequently, VA has a duty to assist the veteran in the 
development of his claim.  Id.  In order to fulfill this duty, 
further evidentiary development is required.  This is so 
because an attempt has not yet been made by the RO to verify 
the stressful experiences claimed by the veteran.  38 C.F.R. 
§ 3.304(f) (1998).  Consequently, the case is REMANDED to the 
RO for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal with both evidence and additional 
argument.

2.  The RO should again request, with the 
veteran's consent, all treatment records 
prepared by Laurence Goldstein, M.D.  
Additionally, the veteran should be asked 
to provide as much detail as possible 
about the claimed in-service stressors, 
including the name and unit of the 
soldier who was killed when he and the 
veteran were awaiting transportation in 
Thailand.  The RO should thereafter 
contact the service department in order 
to attempt to verify any of the claimed 
stressors.

3.  The veteran should be scheduled for a 
VA psychiatric evaluation.  Psychological 
testing should be conducted in order to 
assist in the diagnosis of any 
psychiatric disease.  The examiner should 
review the claims folder, examine the 
veteran and provide a diagnosis for each 
psychiatric disability found.  The 
examiner should comment on whether the 
veteran has PTSD due to military service 
in light of the claimed stressors.  The 
examiner should also provide an opinion 
as to whether any other psychiatric 
disability, such as anxiety, either began 
in or was made worse by the veteran's 
period of military service.  

4.  The RO should take adjudicatory 
action on the claim of service 
connection.  If any benefit sought is 
denied, a supplemental statement of the 
case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


